

116 SRES 783 ATS: Designating November 2020 as “National Hospice and Palliative Care Month”.
U.S. Senate
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 783IN THE SENATE OF THE UNITED STATESDecember 2, 2020Ms. Rosen (for herself, Mr. Barrasso, Ms. Baldwin, and Mrs. Fischer) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 2020 as National Hospice and Palliative Care Month.Whereas hospice and palliative care services can empower individuals to live as fully as possible, surrounded and supported by family and loved ones, despite serious illnesses or injuries;Whereas the coronavirus disease 2019 (COVID–19) pandemic public health emergency has—(1)led to a sudden and unexpected increase in the number of individuals facing a serious illness or injury, which has brought attention to the need for better understanding and use of—(A)hospice; (B)palliative care; and(C)advance care planning;(2)disproportionately impacted residents of nursing homes and other long-term care facilities; and(3)restricted access to family caregivers who play a critical role in hospice and palliative care for their loved ones;Whereas ensuring access to hospice and palliative care for all individuals in the United States in need, regardless of age, race, ethnicity, or socioeconomic status, is important;Whereas hospice and palliative care aims to bring patients and family caregivers high-quality care delivered by an interdisciplinary team of skilled health care professionals, including—(1)physicians;(2)nurses;(3)social workers;(4)therapists;(5)counselors;(6)health aides;(7)spiritual care providers; and (8)other health care professionals;Whereas there is a need to increase training opportunities for health care professionals to receive interdisciplinary team-based training in hospice and palliative care;Whereas hospice focuses on quality of life through pain management and symptom control, caregiver assistance, and emotional and spiritual support, with the goal of allowing patients to live fully until the end of life, surrounded and supported by loved ones, friends, and caregivers;Whereas trained hospice and palliative care professionals, during a time of trauma and loss, can provide grief and bereavement support services to individuals with a serious illness or injury, the family members of those individuals, and others;Whereas palliative care is a patient and family-centered approach to care that—(1)provides relief from symptoms and stress;(2)can be complementary to curative treatments; and(3)improves the quality of life of the patient and their family;Whereas, in 2018, more than 1,550,000 individuals in the United States living with a serious illness or injury, and the families of those individuals, received care and support from hospice programs in communities across the United States;Whereas volunteers continue to play a vital role in supporting hospice care and operations; andWhereas hospice and palliative care providers encourage all patients to learn more about their options for care and to share their preferences with family, loved ones, and health care professionals: Now, therefore, be itThat the Senate—(1)designates November 2020 as National Hospice and Palliative Care Month; and(2)encourages the people of the United States— (A)to increase their understanding and awareness of—(i)care for hospice patients with a serious illness or injury; and(ii)the benefits of integrating palliative care early into the treatment plans for patients with a serious illness or injury;(B)to recognize the care and dedication of family caregivers, hospice and palliative care volunteers, and hospice and palliative care providers; and(C)to observe National Hospice and Palliative Care Month with appropriate activities and programs.